Conway, Ch. J.
(concurring). I concur in the result. I do not think that the charge of a court to a jury is a decision within the meaning of either our State Constitution or statute. The County Court had inherent power to direct the court stenographer to supply to a newspaper or other person having an interest therein the court’s charge to a jury in a criminal case from which the public had not been excluded pursuant to law. Since the court had the power, it was an abuse of discretion as a matter of law to decline to exercise it on the facts presented here.